     Case 2:20-cv-00249-APG-BNW Document 21 Filed 02/09/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     WAYNE A. PORRETTI,                                    Case No. 2:20-cv-00249-APG-BNW

10                                         Plaintiff,               ORDER
             v.
11
      DIRECTOR OF NDOC, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff has filed a motion seeking appointment of counsel in this action. (ECF No.
17
     15).
18
            A litigant does not have a constitutional right to appointed counsel in 42 U.S.C. §
19
     1983 civil rights claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981).
20
     Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to represent any
21
     person unable to afford counsel.” However, the court will appoint counsel for indigent
22
     civil litigants only in “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970
23
     (9th Cir. 2009) (§ 1983 action). “When determining whether ‘exceptional circumstances’
24
     exist, a court must consider ‘the likelihood of success on the merits as well as the ability
25
     of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
26
     involved.” Id. “Neither of these considerations is dispositive and instead must be viewed
27
     together.” Id.
28
                                                        1
     Case 2:20-cv-00249-APG-BNW Document 21 Filed 02/09/21 Page 2 of 2



1
            In the instant case, the Court does not find exceptional circumstances that warrant
2
     the appointment of counsel at this time. The issues in this case are not complex. In
3
     addition, although Plaintiff indicates that he has some psychological issues, it appears
4
     from the filings in this case that he has not had difficulty communicating and stating claims
5
     compared to the typical pro se plaintiff. Furthermore, as with many civil rights actions, I
6
     have permitted some of the claims in Plaintiff’s complaint to proceed, but that decision
7
     was based only on allegations, not evidence. It therefore would be premature to assess
8
     Plaintiff’s likelihood of success in this action.    Accordingly, I deny the motion for
9
     appointment of counsel without prejudice.
10
     II.    CONCLUSION
11
            For the foregoing reasons, IT IS ORDERED that the motion for appointment of
12
     counsel (ECF No. 15) is denied without prejudice.
13

14          DATED: February 9, 2021

15
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
